Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 1 of 25 PagelD# 1

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

for the
STERAL ViR GIVI
ASL District of_ VIR GIA/A
NE wPoR 7 Net 5 Division
5 Case No.
=a (to be filled in by the Clerk's Office)
Sow foae Ds ROUSE, SR.
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. )
Lf the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional )
page with the full list of names.)
Tw OI: p uA a

Tadge Herbert © GLL oe
CAAR 25h Canpithens $+ Debra Hbyo )

A,ComRAD BAREFORO IM, PLLe )
TPCR, LLC? MAK Henaikry )
Defendani(s) )

(Write the full name of eack defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

1, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Tow faue Dae OUSE TR
Street Address C3/_Morkis Dre.
City and County New poRt MEWS
State and Zip Code V1 RGIMIA 23 OS a
Telephone Number ; CS2). 2 5Y _ y 707 a a
E-mail Address J? Av daRou SE @. HeoTMAIL.~ CAM

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

@ Pegecbobetr
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 2 of 25 PagelD# 2

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1 BMDiVADAAE #

 

 

Name Megoget C C, Gull othe oeaeKerd

Job or Title (if known) Ai 4 G J pnt a
Street Address ¢ 70] Lacewy Nid. ko, ce
City and County Chés ZER

State and Zip Code IR CLA

 

Telephone Number (3 $6) <40-0 €90-0O3Y: Go ac-smy (439) 246-4 4122 - Of.

E-mail Address (if known)

Defendant No. 2

Name

 

 

A.Cowsad Baseroeo I roll PIL CO

 

 

Job or Title (if known) A 17 (VS87?79 703) _.
Street Address 3. 2 O URT. Ox. _ P O Bo ok SG
City and County MALAEWS - _.
State and Zip Code VWiRGIWIA 23709 __ coo
Telephone Number Go) ) PAS -2/ wha

E-mail Address (if known)

Defendant No. 3

 

Nehcteeve ge cam .

Onetes 2 Cage 7HeRE __

 

 

Name

Job or Title (if known) ee
Street Address / // FAW Ly N — a : __ coe
City and County New 2. oRT_ New Spoon
State and Zip Code VA_23 602 eee
Telephone Number

E-mail Address (if known)

Defendant No. 4

 

 

Debsa Layo AYO.

 

 

 

Name

Job or Title (if known) POM ren Chances, LR CARKIZ THERES
Street Address LAU i [ NN

City and County ‘Mewpo RT_ Mew, .
State and Zip Code Wa 93602
Telephone Number CG. 57) KEO-2A/(O ee

E-mail Address (if known)

 

DEFENDANT NY. St See Al rracheo i

ay
Cc 4:21-cv-00094-RAJ-RJK Atay 1 Filed 07/20/21 Page 3 of 25 PagelD# 3

TS

TTACHED |.

 
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 4 of 25 PagelD# 4

Pro Se 2 (Rev, 12/16) Complaint and Request for Injunction

II. Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Acederat question LJ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

SFE ATTACHED 2.

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

1. The Plaintiffs)
a. If the plaintiff is an individual
The plaintiff, (name) 1 j , is a citizen of the
State of (name) / 7 .
b. If the plaintiff is a corporation
The plaintiff, (name) A/S / | , is incorporated

 

 

under the laws of the State of (name) / V / |

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) 1\/ . Or is a citizen of
(foreign nation} / a

(4) —
Cas@ 4:21-cv- 60094- RAJ-RJK Document 1 Filed cp 1/20/31 1 fe 5 of 25 5 PagelD# 5 5

qe
Dw A

 

 

 

S Pec tedenAl SrA TWKS & Rov! S/OMS _OF TWE.

 

 

 

CS CouSUTZutiow WUOtLh ZED,

 

 

/ Tiree 1g UEC Gee Bay

 

 

 

2.70 2le (6 USC Sec 2492 |

 

 

3, Dut frocéss Cunuse of iP [42 fynindmewT

 

 

Zo THE 4A. S. COWSTI TU 7/O Ns

 

 

f. The Fauwat /ro7 LECTION Con sé OF FAK

 

1 Apc new lO ZH CLS Cow S174 WON,

 

 

 

J, The Powwitane Awd LMMUNITIES CLAW Sk

 

of Antre&e Te, Sec 2 OF THE WS

 

CQAASZ/T LUZ top?»

 

 

 

 

 

 

 

G)

 

 

 
Case 4:21-cv-00094-RAJ-RJK Document1 Filed 07/20/21 Page 6 of 25 PagelD# 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

II.

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) ) / A , and has its

 

principal place of business in the State of (name) / \ / ya
Or is incorporated under the laws of (foreign nation) ¥ / | ;

 

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if

needed.

A.

. ages
SEE ATTACHMENT 3 "“MoTiew To KECKSE’
Where did the events giving rise to your claim(s) occur?

NEWPORT NEWS CrreutT CourtT- SRD Floor
2. 5 OO uA $ Aim Jor AVE.
NEw ART NewS, VA 27607

What date and approximate time did the events giving rise to your claim(s) occur?
OcT 2E, 202 O AppRex (1.00 AM

“ 2ZO2Zl Appne Soo AM
Aprie 1, ppnox 10. Or

G Page 4 of 6

 

 

 
Casé¢

Rin ca ote bee ae cater ee te ce ee ee eee ee a a eas

4:21- “CV- -00094-RAJ-RJK Document 1 Filed 07/20/21 Page 7 7 fe 25 PagelD# 7

STATEMENT oF The CLA

 

 

Duane CHE Le ZL HE ARLE. 2 otz 262020

 

ox
Duds g Gi ZL COUL DALT RAISE DEtEespad 7

 

AZ uicy BAe FURD cvoupA.

 

Whew LAE HEAR NG WAS OVER py AZ. TO RMEY,

 

 

My WITMESS., LAE. COURT Relor tee Ar Pp lL
LEET THE “Cod RTROOM. Lidhjec Gill,

 

 

Az rot Mey Bagerokp Aud LEA yo | CERE STL C
‘CHATTING "s

 

 

 

AER THE. WEARLWG on Aen? 7, ZOZL LZ.

 

XK
WAS A bud ANT Z LLY. C LEAK Vda AALy. OME VIZ H/
AVERAGE IWVTELL CENCE LHAT. THEY Con G2IRED

 

AFLTER _ FTEAATZ. FIRST. HEARING Fo Dény MY

 

KUGY7 TOA LAIR Ang) SUST~ AA‘ cicg Leb

 

DE “yy com PLAT. SLE ArtAche

 

“Mo Gon To Kécuse’

 

 

Madge Gi: Cnt AWT)~SEMITIC. REYAVIOR

 

 

On phi lé DISREGARD FoR Cour7 KUles
a, Vine ui Ovit JpoceDu re WAS WTEMP-

 

 

ED T7O Aw LAdA WEST UA. AW KLETY. Aw Dp
pDous TUM ME ABOUT EY holed IF AZZORMEN/

 

aad me whtTHER 08 Nor Twourd RE

 

 

Ggé TT 1G LA. fAIR AMD JUST MEARIWG OK

 

om © __£ LAE
7 7 f- 7 3 a I

 

BF

 

 

 

NZ
casdl 4

ny

tienen ae

A: 21-¢ -cv- -00094- RAJ- RIK Document 1 Filed 07/20/21. Page 8: ‘of 25 PagelD# 8

 

SIazeminl 7 OF tie. Cram ~ Comin P

 

ADESUA ZE, ELFECTIVE AND MEANING FAC

 

SE Yoo Sm inl P

 

ALCESS FO THE COURTS.

 

f 2
MMeTlOp! Zo Kécu SE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ew te tt eee

 

fot "Case 4:21-cv-00094-RAJ-RIK Goldstein, Edgar GiReagamage 9 of 25 Pagelp# 9 |
Attorneys and Counselors at Law “7 o le

Irving B. “Chip” Goldstein GOLDSTEIN LAW BUILDING
Frank A. Edgar, Jr. 741 J. Clyde Morris Blvd.
Christopher P. Reagan Newport News, Virginia 23601

(757) 873-8773 ¢ fax (757) 873-8713

www.ibglaw.com

July 2, 2021

Newport News Circuit Court
2500 Washington Avenue
Newport News, VA 23607

Re: John Paul Darouse v. JPCR, LLC et al.
Case No. CL2000777M-03

Dear Clerk:

Enclosed, please find a Motion for Recusal in the above referenced matter, which I respectfully
request you make a part of your file.

Thank you for your consideration, and please call my office with any questions.
Sincerely,
Dictated Not Read

Irving B. “Chip” Goldstein
IBG/nsk

Enclosure

Arrache 3,

®
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 10 of 25 PagelD# 10

VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF NEWPORT NEWS

JOHN PAUL DAROUSE,

Vv.

Plaintiff,
Case No.: CL2000777M-03

JPCR, LLC and
CHARLES R. CARRITHERS, and
DEBRA MAYO

Defendants.
MOTION FOR RECUSAL

COMES NOW your Plaintiff, John P. Darouse, by counsel, and for his Motion Recusal herein

sets forth as follows:

1.

2.

The Honorable Herbert Gill was assigned to preside at the civil trial herein.

The appointment of Judge Gill followed Recusal Orders entered first by Judge Gary A.
Mills made in Court, as Caressa Akers is anticipated to testify in this matter, and as Judge
Mills was previously married to Mrs. Akers, and he sought to recuse himself to avoid any
concern about conflicts of interest or other inappropriate action of the Court.

The appointment of Judge Gill also follows the recusal of substitute Judge H. Vincent
Conway, Junior, who had a social connection with a relative of the Detendant, Charles R.
Carrithers, and thereby recused himself on his own Motion.

Mr. Darouse and others are concerned about Judge Gill’s apparent bias and prejudices, as
evidenced by their affidavits attached as Exhibits A and B.

Mr. Darouse asks Judge Gill to recuse himself based on the appearance of impropriety
that he's given in hearings in this matter, and based upon him entertaining a “Motion for
Possession” noticed by the Defendants without ever noticing a “Plea in Bar” or giving
other notice about an evidentiary hearing; and further, based on Judge Gill's direction

stated from the bench to Mr. Darouse to pay rents into Court, notwithstanding that Judge

Irving B. Goldstein VSB4 37920
GOLDSTEIN, EDGAR & REAGAN

741 J. Clyde Mortis Blvd. =
Newport, News, VA 23601 A 7, cHEy) 9

757-873-8773

Page Lofa

(0)
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 11 of 25 PagelD# 11

Conway had already declined to order Mr. Darouse to pay rents, and notwithstanding
there being no valid evidence before the Court of any lease or tenancy between the
parties; and based on Judge Gill's acceptance of the hearsay or unfounded testimony of
Deborah Mayo, taken at the hearing. Ms. Mayo did not create or maintain the account
cards which are attached as an Exhibit to the Complaint herein, and she stated no valid
foundation for her testimony, where she may serve as the keeper of the books and records
for the Defendants JPCR, LLC and Charles R. Carrithers, but where she took over
maintenance of these account cards from Carrithers Realty which had created them and
maintained them previously. The Court evidently allowed Ms. Mayo to testify as the
keeper of the books and records for J PCR, LLC, but Ms. Mayo would necessarily lack a
foundation of knowledge for what occurred at the time the account cards were created
until her maintenance of them. Further, Judge Gill ordered Mr. Darouse to make monthly
payments to the Clerk of Court, notwithstanding the testimony of Mr. Darouse that his
account with Defendant Carrithers has been paid in full, and notwithstanding that the
account cards evidence payment in full, and notwithstanding that the standard of review
on Demurrer is in a light most favorable to the Plaintiff, and notwithstanding Mr.
Darouse's testimony that this was an account payable and not a tenancy, and that he is
paid in full, and notwithstanding the other exhibits and pleadings of Mr. Darouse
embodied in the Complaint.

6. The Honorable Judge Gill has further created concern and the appearance of impropriety
by his personal relationship with Defendant's counsel, Conrad Bareford, where J udge Gill
is apparently very impressed with Mt. Bareford’s practice based on his personal
relationship with Mr. Bareford’s father, who apparently was a lawyer with whom Judge

ren aaa ame Arrached 9
741 J. Clyde Mortis Blvd.

Newport, News, VA 23601
757-873-8773

Page 2 of 4

(IN)
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 12 of 25 PagelD# 12

Gill was familiar, fond, and acquainted,

7. The appearance of justice and impartiality requires the Honorable Judge Herbert C. Gill
recuse himself from all further matters pertaining to the proceedings in this regard.

8. At the first hearing with Judge Gill there was a court reporter, and Judge Gill always
referred to Mr. Darouse’s counsel respectfully — and accurately — as “Mr. Goldstein.” At
the second hearing with Judge Gill presiding, there was no court reporter, and despite his
familiarity with counsel, the Honorable Judge Gill continued referring to Plaintiffs
counsel as “Mr. Goldsmith,” and other variations of counsel’s name, sarcastically, giving
a clear impression to Mr. Darouse that this Court has already made its mind up, and that
this Court will not give Mr. Darouse a fair and impartial hearing on his Complaint filed in
this matter. The last time Plaintiffs counsel corrected Judge Gill, Judge Gill replied
sarcastically as if exasperated, “OK, Mr. Goldstein.”

9. The Honorable Judge Gill proceeded on counsel's “Motion for Possession”
notwithstanding there being no court reporter present. At least 3 of the 4 previous
hearings noticed in this regard, court reporters were present. At the 4th hearing, it appears
that no testimony was adduced and no court reporter was necessary. With no written
record of the hearing on the “Motion for Possession” which he allowed to proceed, the
Honorable Judge Gill has left Plaintiff without any verifiable opportunity for appeal,
under some circumstances, because there is no written record for an appeal court to
review. The Plaintiff finds this incredible, where no evidentiary hearing was
appropriately noticed in a manner which would generally put Mr. Darouse on notice that
he would be expected to provide testimony and evidence at a preliminary hearing such as
that “noticed” in this regard.

te A reached 2
741 J. Clyde Moris Blvd.

Newport, News, VA 2360!
757-873-8773

Page 3 of 4

(72)
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 13 of 25 PagelD# 13

10. Mr. Darouse is concerned because the appearance is that the Honorable Judge Gill

11.

engaged in ex parte communications with Defendant's counsel, and determined to
proceed on a “Motion for Possession” under these circumstances, and perhaps conspired
to proceed without a court reporter so there would be no record which could be reviewed,
and even if this is not what occurred, this is the impression that the Honorable Judge Gill
has given Mr. Darouse in his interactions in Court with defense counsel Mr. Bareford,
with no court reporter present.

631 Morris Drive in Newport News has been Mr. Darouse’s home for over 20 years, and
he has paid in full the balance reflected on the account cards, as shown by the payments
reflected on those cards, and the matters at bar in this case represent 20 years of
investment and payment from Mr. Darouse, that the Honorable Jud ge Gill seems to take
in a flippant and nonserious way, giving the impression to Mr. Darouse that Judge Gill is
a landiord- and owner-biased Judge or a judge who is biased specifically towards Mr.
Bareford and his client, Mr. Carrithers, and that Mr. Darouse cannot have a fair hearing

or fair adjudication of the matters asserted in his Complaint before the Honorable Judge

Gill.

WHEREFORE your Plaintiff, John P. Darouse, by counsel, prays the Honorable Herbert C. Gill

recuse himself from all further matters pertaining to these proceedings and that in place and stead

of the Honorable Judge Herbert C. Gill another Judge be assigned for these proceedings.

Res fa submitted,
of.

JOHN PAUL DAROUSE
4 Conn Se

CERTIFICATE OF MAILING

] hereby certify that a true and correct copy othe foregoing was mailed this 2. day of
ha ety 2021 to A. Conrad Barethrd, esquire at PO Box 5, Mathews, VA 23109.

 
 

 

Ir ing B. Goldstein

Irving B. Goldstein VS B# 37920

GOLDSTEIN, EDGAR & REAGAN _ 3
7A1 J. Clyde Monis Blvd. A 7 7A CED
Newport, News, VA 23601

757-873-8773

Page 4 of 4

a
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 14 of 25 PagelD# 14

AFFIDAVIT

STATE OF VIRGINIA

CITY OF NEWPORT NEWS, to-wit:
This name personally appeared before me, the undersigned Notary Public, John Paul Darouse
who made oath as follows:

I. Ido not believe I will receive a fair and imparti
C. Gill, and I

al hearing before the Honorable Herbert
ask he recuse himself for the reasons indicated in this affidavit.

2. The Honorable Judge Herbert C. Gill was assigned to preside at the civil trial herein

following Recusal Orders entered first Judge Gary A. Mills made in Court, as Caressa
Akers is anticipated to testify in this matter, and as Judge Mills was previously married to
Mrs. Akers, and he sought to recuse himself to avoid any concern about conflicts of
interest or other inappropriate action of the Court.

3. The appointment of Judge Gill also follows the recusal of by substitute Judge H. Vincent
Conway, Junior, who had a social connection with a relative of the Defendant, Charles R.
Carrithers, and thereby recused himself on his own Motion.

4. I did not request the recusal of the previous judges, nor did I opposc their recusals.

5. Iask Judge Gill to recuse himself based on the appearance of impropriety that he's given
in hearings in this matter, and based upon him entertaining a “Motion for Possession”
noticed by the Defendants without Defendants ever noticing a “Plea in Bar” or giving
other appropriate notice about an evidentiary hearing to be held on April 7, 2021.

6. I observe impropriety based on Judge Gill's direction stated from the bench to me to pay
rents into Court, notwithstanding there being no valid evidence before the Court of any
lease or tenancy between the parties; and based on Judge Gill's acceptance of the hearsay
or unfounded testimony of Deborah Mayo, taken at the hearing.

7, I observe at least the appearance of impropriety by Judge Gill, where Ms. Mayo did not
create or maintain the account cards which are attached to my complaint and any
Amended Complaint as an exhibit, and she stated no valid foundation for her testimony,
where she may serve as the keeper of the books and records for the Defendants JPCR,

LLC and Charles R. Carrithers, but where she toole over maintenance of these account

Page 1 of 4

Arrach mewT Y

9

 
Case 4:21-cv-00094-RAJ-RJK Document1 Filed 07/20/21 Page 15 of 25 PagelD# 15

8.

10.

11

12.

13.

14,

cards from Carrithers Realty which had created them and maintained them previously.

The Court evidently allowed Ms. Mayo to testify
for JPCR, LLC, but Ms. Mayo would necess

as the keeper of the books and records

arily lack a foundation of knowledge for

what occurred at the time the account cards were created until her maintenance of them.

Further, Judge Gill ordered me to make monthly payments to the Clerk of Court,
notwithstanding that Judge Conway had already declined to order me to pay rents, and
notwithstanding my testimony that my account with Defendant Carrithers has been paid
in full and, and notwithstanding that the standard of review on Demurrer is in a light most
favorable to the Plaintiff, and notwithstanding my testimony that this was an account
payable and not a tenancy, and that I am paid in full, and notwithstanding my other
exhibits and pleadings embodied in the Complaint.

I believe Judge Gill to be anti-Semitic, based on his demeanor off the record and the
manner in which he continues to refer to my attorney with a sarcastic and condescending
tone and refusing to call him by his correct name. My attorney is, “Mr, Goldstein”, and
not “Mr. Goldsmith, “or any other variation of the name Judge Gill continues to call him.
The Judge repeatedly addresses Mr. Goldstein in a_ sarcastic, inappropriate, and
disrespectful way. Judge Gill spoke to my attorney respectfully and used his correct name
at the first hearing at which Judge Gill presided, at which a court reporter was present.

Without a court reporter, Judge Gill showed his true colors.

. The Honorable Judge Gill has further created concern and the appearance of impropriety

by his personal relationship with Defendant's counsel, Conrad Bareford, where Judge Gill
is apparently very impressed with Mr. Bareford’s practice based on his personal
relationship with Mr. Bareford’s father, who apparently was a lawyer with whom Judge
Gill was familiar.

The appearance of justice and impartiality requires the Honorable Judge Herbert C. Gill
recuse himself from all further matters pertaining to the proceedings in this regard.

Judge Gill continues to give a clear impression to me that this Court already made its
mind up before any hearing proceeded, and that a fair and impartial hearing on his
Complaint filed in this matter is not available for me with Judge Gill presiding.

The Honorable Judge Gill proceeded on counsel's “Motion for Possession”

notwithstanding there being no court reporter present. At least 3 of the 4 previous

Page 2 of 4

A r7Ach men 7 4

 

U5)
Case 4:21-cv-00094-RAJ-RJK Document1 Filed 07/20/21 Page 16 of 25 PagelD# 16

15.

16

17,

hearings noticed in this regard had court reporters present, At the 4th hearing, no

testimony was adduced at all and no court reporter was necessary. With no written record

of the hearing on the “Motion for Possession,” the Honorable Judge Gill has left me

without any verifiable Opportunity for appeal, under some circumstances, because there is

no written record for an appeal court to review.

I find Judge Gill’s rulings clear evidence of his bias and otherwise incredible, where for
example he determined to proceed with the evidentiary hearing which was not
appropriately noticed in a manner which would generally put me on notice that I would

be expected to provide testimony and evidence at a preliminary evidentiary hearing such
as that held in this regard.

.T am further concerned because the appearance is that the Honorable Judge Gill

apparently engaged in ex parte communications with Defendant's counsel, and
determined to proceed on a “Motion for Possession” under these citcumstances, and
perhaps conspired to proceed without a court reporter so there would be no record which
could be reviewed, and even if this is not what occurred, this is the impression that the
Honorable Judge Gill has given in his interactions with defense counsel Mr. Bareford.

631 Morris Drive in Newport News has been my home for over 20 years, and I have paid
in full the balance reflected on the account card, and the matters at bar in this case
represent 20 years of investment and payment from me, that the Honorable Judge Gill
seems to take in a flippant and non-serious way, giving the impression to me that he is a
landlord- and owner-biased judge or a judge who was biased specifically towards Mr.
Bareford and his client, Mr. Carrithers, and impressing me that I cannot have a fair
hearing or fair adjudication of the matters asserted in my Complaint before the Honorable

Judge Gill.

18. Judge Gill would appropriately recuse himself in this matter for the reasons indicated.

Page 3 of 4

ATT ACHMENT 4

 

CO)
17
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 17 of 25 PagelD#

Nothing further saith this deponent,

— Di} MELD

igh Paul Darouse

 

STATE OF VIRGINIA
CITY OF NEWPORT NEWS, to wit:

Subscribed and sworn to before me this Kr day of ap Lo 2021 by John
Paul Darouse,

Notary Public

wo, . wuelteng,
My commission expires: c 120 ay aN Kel

sens,
we pte

: aS
i2 ow ont
* COMMISS! : =
= NUMBER : = i

Chayaay nee’

Page 4 of 4

MrT rachnin 4
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 18 of 25 PagelD# 18

AFFIDAVIT

STATE OF VIRGINIA

CTEY OF NEWPORT NEWS, to-wit:
This name personally appeared before me, the undersigned Notary Public, Caressa Garrison
Akers, who made oath as follows:

1, I do not believe Mr, Darouse will receive a fair and impartial hearing before the
Honorable Herbert C. Gill, and I ask he recuse himself for the reasons indicated in this
affidavit,

2. Tam a fact witness of many of the facts in contention in this matter, and I have attended
most, or all of the hearings noticed in this case.

3. J observe impropriety based on Judge Gill's direction stated from the bench for Mr.
Darouse to pay rents into Court, notwithstanding there being no valid evidence before the
Court of any lease or tenancy between the parties.

4. Incourt on April 7, 2021, I observed at least the appearance of impropriety by Judge Gill,
were Judge Gill's accepted hearsay or unfounded testimony of Deborah Mayo, taken at
the hearing.

5. Ms. Mayo did not create or maintain the account cards which are attached to the
complaint and any Amended Complaint as an exhibit, and she stated no valid foundation
for her testimony, where she may serve as the keeper of the books and records for the
Defendants JPCR, LLC and Charles R. Carrithers, but where she took over maintenance
of these account cards from Carrithers Realty which had created them and maintained
them previously.

6. The Court evidently allowed Ms. Mayo to testify as the keeper of the books and records
for JPCR, LLC, but Ms. Mayo would necessarily lack a foundation of knowledge for
what occurred at the time the account cards were created until her maintenance of them.

7. Further, Judge Gill ordered Mr. Darouse to make monthly payments to the Clerk of
Court, notwithstanding that Judge Conway had already declined to order him to pay
rents, and notwithstanding testimony that Darouse’s account with Defendant Carrithers

has been paid in full and, and notwithstanding testimony that this was an account payable

Page 1 of 3

 

AT7A href Ss

8)

 
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 19 of 25 PagelD# 19

and not a tenancy, and that Darouse had paid in full, and notwithstanding the other
exhibits and pleadings embodied in the Complaint, with which I am familiar.

8. I believe Iudge Gill to be anti-Semitic, based on his demeanor off the record and the
manner in which he continues io refer to attorney Goldstein with a sarcastic and
condescending tone and refusing to call him by his correct name. The attorney is, “Mr.
Goldstein”, and not “Mr. Goldsmith,” or any other variation of the name Judge Gill
continues to call him. The Judge repeatedly addresses Mr. Goldstein in a sarcastic,
inappropriate, and disrespectful way. Judge Gill spoke to Mr. Goldstein respectfully and
used his correct name at the first hearing at which Judge Gill presided, at which a court
reporter was present. Without a court reporter, Judge Gill showed what appears to me to
be racial or religious bias against the attorney.

9. The Honorable Judge Gill has further created concern and the appearance of impropriety
by his personal relationship with Defendant's counsel, Conrad Bareford, where Judge Gill
continued to announce how impressed he was with Mr. Bareford’s practice based on his
personal relationship with Mr. Bareford’s father, who apparently was a lawyer with
whom Judge Gill was familiar.

10. Judge Gill continues to give a clear impression to me that this Court already made its
mind up before any hearing proceeded, and that a fair and impartial hearing on Mr.
Darouse’s Complaint filed in this matter is not available for Mr. Darouse with Judge Gill
presiding.

11.The Honorable Judge Gill proceeded on counsel's “Motion for Possession”
notwithstanding there being no court reporter present. At least 3 of the 4 previous
hearings noticed in this regard had court reporters present. At the 4th hearing, no
testimony was adduced at all, and no court reporter was necessary. With no written
record of the hearing on the “Motion for Possession,” the Honorable Judge Gill has
prejudices Mr. Darouse.

12. I find Judge Gill’s rulings clear evidence of his bias and otherwise incredible, where for
example he determined to proceed with the evidentiary hearing which was not
appropriately noticed in a manner which would generally put me on notice that I would
be expected to provide testimony and evidence at a preliminary evidentiary hearing such

as that which was held in this regard.

Page 2 of 3

 

 

 

 

 

 

 

 

Ar7achnens Ss

(19)
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 20 of 25 PagelD# 20

13.1 am further concemed because the appearance is that the Honorable Judge Gill
apparently engaged in ex parte communications with Defendant's counsel, and
determined to proceed on a “Motion for Possession” under these circumstances, and [
believe he conspired to proceed without a court reporter so there would be no record
which could be reviewed, and even if this is not what occurred, this is the impression that
the Honorable Judge Gill has given in his interactions with defense counsel] Mr, Bareford.

14. 631 Morris Drive in Newport News has been Mr, Darouse’s home for over 20 years, and
he has paid in full the balance reflected on the account card, and the matters at bar in this
case represent 20 years of investment and payment from Mr. Darouse, that the Honorable
Judge Gill seems to take in a flippant and non-serious way, giving the impression to me
that he is a landlord- and owner-biased judge or a Judge who was biased specifically
towards Mr. Bareford and his client, Mr. Carrithers, and impressing me that Mr. Darouse
cannot have a fair hearing or fair adjudication of the matters asserted in Mr. Darouse's
Complaint before the Honorable Judge Gill.

15. Judge Gill would appropriately recuse himself in this matter for the teasons indicated.

Nothing further saith this deponent.

F|-209 | (ern a Wi

Date Caressa Garrison Akers

STATE OF VIRGINIA
CITY OF NEWPORT NEWS, to wit:

Subscribed and sworn to before me this \ day of } WA 2021 by Caressa

Garrison Akers, \u Lyon. 4,

Jd
rn FAYE Ay “4,

 

otary Public d\ WUE,

. weet O Faye. Ly %

. SON 939 re OD -

My commission expires: © »-3\ 2 = Ree + BS 1B =
SOF WAR LZE
2 ei =e k=
Page 3 of 3 3 3 Mae Ss

age 0 24 tec 8S $

“1, %, na Rie

 

 

 

A 77h AMEN S

(20)
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 21 of 25 PagelD# 21

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

SEE Arrached F¥S
AFEIDAVITT - Fohu Tau Pasouse 4
AFFIDAVITT ~ CARESSA GARRISON Artens 5

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

SLé Arachne 7 CL

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal.
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

ste Aronchuew 7 7

Page 5 of 6
Case 4:21-cv-00094-RAJ-RJK Document1 Filed 07/20/21 Page 22 of 25 Pagelb# 22

A7T7ACHMEW 7 G

 

iY Lreeproable Ly uny

 

 

LT VOULD MOZ A Aow HOW TH, ASSESS FHe_

 

DEAM(AL fF DEANNA EAL t OMFE CTMRED ALLE SS

 

La ZOE. couh7 SV SZEM- fb Z LLELS. ZWME

 

L ap Aiton us) /é (Fade Bh Ard LE

 

Lo- CoM A PIRATORL AK ACCOWED Jo KI DE

 

Roush seod ME, CU a COART ZL aL SES. Arla

 

LK citi Cp wit “on ceDukt.. Lf smved 2

 

Lose MELE 0 mn fE Le Ve g(2IE MT Cte LAST

 

 

2O VeEAS (2b LLG. Fok.
7 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case

4

' 21-4 -CV- /-00094- RAJ- RIK “Document 1 Filed 07/20/21 “Page 23 of 25 PagelD# 23 ;

Arrachm bu T 7

 

f EL ef

 

 

Lasko FeO Count Zo OF DEP Ze BLE feet |

 

 

awd co- COWS pI LAOS Zo_C&b SE
DE SLST VIOLATING py rr

 

Rig kZs AnD orner Dudye ELL Ze

 

ECUSE LYM SELL FOL MEABLAV fray

 

 

LO tp LALWw!T G a

 

 

Lhe shu SE LS COWZLMU LNG DecewdanT
ATZORAMEL ;

 

 

 

[DLSE Charen tal $s 7a AE LATTES

 

feo Tlor 70 FHA-COURT . App AREA Tey

 

Aztonwiy Ete forn BECIEVES WE. chy FULé

 

 

Any Zbiisy VIL Zt Lud dé. Gill ab per

 

luv hy” wl7W [7
SG

 

ALL CAMAMELS CU ThE Caupets m1 SOA

 

ny ae
Teo AE ASSESSED AT A LATKR. DATE AS

 

 

| DAMB IES ARE S7ilt Accekumpys,

 

 

 

 

 

 

Le,

 

 

 

 
Case 4:21-cv-00094-RAJ-RJK Document 1 Filed 07/20/21 Page 24 of 25 PagelD# 24

Pro Se 2 (Rev, 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 2O/ 2IY2/

Signature of Plaintiff Bh a, Lp

Printed Name of Plaintiff 4 To A por aL. OA ROUSE
For Attorneys tT SWEAR Unde R FHE LE WA C7
or (ER Jd y THAT A/O AT7 aR

 

 

 

 

 

 

Date of signing: a \

VIEL PEO Wyk wih THis
Signature of Attorney Cc 0 , fA Lp Tf” a
Printed Name of Attorney an L,. LN
Bar Number fi ce
Name of Law Firm a fm e 7 vera 4
Street Address —— Tok f aF 2 _.
State and Zip Code _

 

Telephone Number
E-mail Address

CY Page 6 of 6
Case 4:21-cv-00094-RAJ-RJK Document1 Filed 07/20/21 Page 25 of 25 PagelD# 25

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRIGINIA

 

 

DIVISION
Ths W/ fb Darousk
Plaintiff(s),
V.
_ Civil Action Number:
Qi CARMITHERS 7 AL
Defendant(s).

LOCAL RULE 83.1(M) CERTIFICATION

I declare under penalty of perjury that:
ie FJ ‘
No attorney has prepared, or assisted in the preparation of Cony L ayant! of i Huey 7 rhs ej didin

Y (Title of Documént)
Toh at f Dagouse

"ZL. (Pyiat or Type)

Sigdature of Pro Se Pa

Executed on: TO/2¢/ 2°2/ (Date)

The following attorney(s) prepared or assisted me in preparation of

 

OR

 

(Title of Document)

 

(Name of Attorney)

 

(Address of Attorney)

 

(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document

 

(Name of Pro Se Party (Print or Type)

 

Signature of Pro Se Party

Executed on: (Date)
